Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 13, 2021

The Court of Appeals hereby passes the following order:

A22A0592. CONFESOR CHAPARRO v. THE STATE.

      In 2004, a jury found Confesor Chaparro guilty of four counts of aggravated
child molestation, and we affirmed his convictions on direct appeal. See Chaparro
v. State, 279 Ga. App. 145 (630 SE2d 645) (2006).1 Chaparro later filed a motion for
out-of-time appeal in the trial court, which was denied in 2012. Then, in 2020, he
filed another motion for out-of-time appeal. Chaparro filed this direct appeal from the
denial of that motion.
      “An out-of-time appeal is a judicial creation that serves as the remedy for a
frustrated right of appeal.” Kilgore v. State, 325 Ga. App. 874, 875 (1) (756 SE2d 9)
(2014) (punctuation omitted). Where, as here, a defendant has already had a direct
appeal, he is not entitled to an out-of-time appeal. See Richards v. State, 275 Ga. 190,
191 (563 SE2d 856) (2002) (“[T]here is no right to directly appeal the denial of a
motion for out-of-time appeal filed by a criminal defendant whose conviction has
been affirmed on direct appeal.”).




      1
       Since his conviction, Chaparro has filed numerous other appeals in this Court.
See Case Nos. A08D0111 (Nov. 19, 2007); A08D0343 (May 2, 2008); A11A1862
(June 20, 2011); A14D0056 (Oct. 18, 2013); A17A2057 (July 21, 2017); A19D0224
(Dec.19, 2018); and A19A1643 (Apr. 10, 2019).
Accordingly, this appeal is hereby DISMISSED.

                             Court of Appeals of the State of Georgia
                                    Clerk’s Office, Atlanta,____________________
                                                              12/13/2021
                                    I certify that the above is a true extract from
                             the minutes of the Court of Appeals of Georgia.
                                     Witness my signature and the seal of said court
                             hereto affixed the day and year last above written.


                                                                            , Clerk.